UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-02280) Exact name of registrant as specified in charter: Putnam Convertible Income-Growth Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2010 Date of reporting period: January 31, 2010 Item 1. Schedule of Investments: Putnam Convertible Income-Growth Trust The fund's portfolio 1/31/10 (Unaudited) CONVERTIBLE BONDS AND NOTES (71.3%)(a) Principal amount Value Aerospace and defense (1.9%) L-1 Identity Solutions, Inc. cv. sr. unsec. notes 3 3/4s, 2027 $2,200,000 $2,029,500 L-1 Identity Solutions, Inc. 144A cv. sr. unsec. notes 3 3/4s, 2027 3,870,000 3,570,075 Triumph Group, Inc. cv. sr. unsec. sub. notes 2 5/8s, 2026 1,500,000 1,681,875 Triumph Group, Inc. 144A cv. sr. sub. notes 2 5/8s, 2026 3,800,000 4,260,750 Airlines (1.0%) Pinnacle Airlines Corp. cv. sr. unsec. notes 3 1/4s, 2025 3,700,000 3,691,120 UAL Corp. cv. company guaranty sr. sub. notes 4 1/2s, 2021 2,500,000 2,297,000 Automotive (1.0%) Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 1,245,000 1,665,810 TRW Automotive, Inc. 144A cv. company guaranty sr. notes 3 1/2s, 2015 4,400,000 4,603,500 Beverage (0.8%) Molson Coors Brewing Co. cv. company guaranty sr. unsec. unsub. notes 2 1/2s, 2013 4,700,000 5,011,375 Biotechnology (4.6%) Amgen, Inc. cv. sr. unsec. notes 3/8s, 2013 4,400,000 4,433,000 Amylin Pharmaceuticals, Inc. cv. sr. unsec. notes 3s, 2014 3,900,000 3,163,875 Dendreon Corp. 144A cv. sr. unsec. sub. notes 4 3/4s, 2014 1,165,000 3,317,338 Kendle International, Inc. cv. sr. unsec. notes 3 3/8s, 2012 3,800,000 3,427,866 OSI Pharmaceuticals, Inc. cv. sr. unsec. sub. notes 3s, 2038 2,800,000 2,632,000 United Therapeutics Corp. cv. sr. unsec. notes 1/2s, 2011 500,000 798,125 United Therapeutics Corp. 144A cv. sr. unsec. notes 1/2s, 2011 3,500,000 5,586,875 Viropharma, Inc. cv. sr. unsec. notes 2s, 2017 6,300,000 5,071,500 Broadcasting (1.4%) Sirius Satellite Radio, Inc. cv. sr. unsec. notes 3 1/4s, 2011 5,215,000 4,862,988 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 3,724,000 3,477,844 Business services (0.7%) SAVVIS, Inc. cv. sr. unsec. notes 3s, 2012 4,377,000 3,988,541 Chemicals (0.5%) ShengdaTech, Inc. 144A cv. sr. notes 6s, 2018 (China) 3,500,000 3,333,750 Coal (0.8%) Alpha Natural Resources, Inc. cv. sr. unsec. notes 2 3/8s, 2015 3,200,000 3,416,000 James River Coal Co. 144A cv. sr. unsec. notes 4 1/2s, 2015 1,849,000 1,637,290 Commercial and consumer services (3.0%) Alliance Data Systems Corp. 144A cv. sr. notes 4 3/4s, 2014 4,200,000 6,000,074 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 5,400,000 4,779,000 Live Nation, Inc. cv. sr. unsec. notes 2 7/8s, 2027 2,700,000 2,261,250 Live Nation, Inc. 144A cv. sr. notes 2 7/8s, 2027 4,000,000 3,350,000 PHH Corp. 144A cv. sr. unsec. notes 4s, 2014 2,294,000 2,243,188 Communications equipment (1.5%) ADC Telecommunications, Inc. cv. unsec. sub. notes 3 1/2s, 2017 6,900,000 4,726,500 ARRIS Group, Inc. cv. sr. unsec. notes 2s, 2026 5,000,000 4,637,500 Computers (1.6%) EMC Corp. 144A cv. sr. unsec. notes 1 3/4s, 2013 5,800,000 6,923,750 Maxtor Corp. cv. company guaranty sr. unsec. unsub. deb. 2 3/8s, 2012 2,800,000 3,094,000 Conglomerates (0.5%) Textron, Inc. cv. sr. unsec. notes Ser. TXT, 4 1/2s, 2013 1,800,000 2,965,680 Consumer finance (0.9%) Dollar Financial Corp. cv. sr. notes 3s, 2028 6,000,000 5,790,000 Consumer goods (0.4%) Newell Rubbermaid, Inc. cv. sr. unsec. bonds 5 1/2s, 2014 1,581,000 2,728,213 Consumer services (0.8%) Avis Budget Group, Inc. 144A cv. sr. notes 3 1/2s, 2014 4,950,000 4,820,063 Distribution (0.4%) Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 3,297,000 2,736,510 Electrical equipment (1.0%) WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 5,184,000 6,415,200 Electronics (5.4%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 8,900,000 8,143,500 EnerSys cv. sr. unsec. notes stepped-coupon 3 3/8s (zero %, 6/1/15) 2038 (STP) 2,392,000 2,045,160 Intel Corp. 144A cv. jr. sub. notes 3 1/4s, 2039 7,365,000 7,931,184 Kulicke & Soffa Industries, Inc. cv. unsec. sub. notes 7/8s, 2012 7,800,000 6,688,500 SanDisk Corp. cv. sr. unsec. unsub. notes 1s, 2013 3,800,000 3,073,250 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 5,800,000 5,506,375 Energy (0.6%) Covanta Holding Corp. cv. sr. unsec. debs. 1s, 2027 3,700,000 3,427,125 Energy (oil field) (1.6%) Global Industries, Ltd. 144A cv. unsec. notes 2 3/4s, 2027 3,000,000 1,905,000 Transocean, Inc. cv. sr. unsec. unsub. notes Ser. C, 1 1/2s, 2037 (Switzerland) 8,350,000 7,995,125 Financials (1.4%) CapitalSource, Inc. cv. company guaranty sr. unsec. sub. notes 7 1/4s, 2037 2,700,000 2,504,250 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 4,900,000 6,097,438 Food (0.7%) Tyson Foods, Inc. cv. sr. unsec. notes 3 1/4s, 2013 4,035,000 4,367,888 Gaming and lottery (0.9%) International Game Technology 144A cv. sr. unsec. notes 3 1/4s, 2014 4,670,000 5,545,625 Health-care services (3.4%) Health Management Associates, Inc. 144A cv. sr. sub. notes 3 3/4s, 2028 4,400,000 4,281,552 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 4,600,000 4,168,750 Lincare Holdings, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2037 4,500,000 4,651,875 Omnicare, Inc. cv. company guaranty sr. unsec. debs Ser. OCR, 3 1/4s, 2035 9,300,000 7,579,500 Investment banking/Brokerage (1.3%) Affiliated Managers Group, Inc. cv. sr. unsec. unsub. notes 3.95s, 2038 3,200,000 3,070,000 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 4,800,000 4,857,000 Manufacturing (1.0%) Griffon Corp. 144A cv. sub. notes 4s, 2017 2,658,000 2,760,599 Titan International, Inc. 144A cv. sr. sub. notes 5 5/8s, 2017 3,445,000 3,430,531 Media (1.6%) Virgin Media, Inc. 144A cv. sr. unsec. notes 6 1/2s, 2016 8,800,000 9,548,000 Medical technology (3.3%) China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) 2,200,000 1,350,250 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 12/15/13) 2037 (STP) 7,700,000 6,468,000 Invitrogen Corp. cv. sr. unsec. unsub. notes Ser. *, 1 1/2s, 2024 5,100,000 5,667,375 Medtronic, Inc. cv. sr. unsec. notes 1 5/8s, 2013 3,600,000 3,694,500 Medtronic, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2013 2,800,000 2,873,500 Metals (3.2%) ArcelorMittal cv. sr. unsec. unsub. notes 5s, 2014 (Luxembourg) 2,120,000 3,087,250 Goldcorp, Inc. 144A cv. sr. notes 2s, 2014 (Canada) 4,227,000 4,491,188 Jaguar Minning, Inc. 144A cv. sr. notes 4 1/2s, 2014 1,765,000 1,775,131 Newmont Mining Corp. cv. sr. notes 3s, 2012 2,900,000 3,371,250 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 2,450,000 2,819,031 United States Steel Corp. cv. sr. unsec. notes 4s, 2014 1,920,000 3,019,200 USEC, Inc. cv. sr. unsec. notes 3s, 2014 2,000,000 1,391,200 Oil and gas (3.8%) Carrizo Oil & Gas, Inc. cv. sr. unsec. unsub. notes 4 3/8s, 2028 6,200,000 5,370,750 Chesapeake Energy Corp. cv. sr. unsec. notes company guaranty 2 1/4s, 2038 8,600,000 6,321,000 Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 6,590,000 6,234,733 St. Mary Land & Exploration Co. cv. sr. unsec. notes 3 1/2s, 2027 5,500,000 5,390,000 Pharmaceuticals (3.9%) Biovail Corp. 144A cv. sr. notes 5 3/8s, 2014 (Canada) 2,700,000 3,202,011 Cephalon, Inc. cv. sr. sub. notes 2 1/2s, 2014 5,880,000 6,541,500 King Pharmaceuticals, Inc. cv. company guaranty sr. unsub. notes 1 1/4s, 2026 6,200,000 5,611,000 Teva Pharmaceutical Finance, LLC cv. company guaranty sr. unsec. debs Ser. C, 1/4s, 2026 (Israel) 7,300,000 9,006,375 Real estate (1.4%) Alexandria Real Estate Equities, Inc. 144A cv. company guaranty sr. unsec. notes 3.7s, 2027 (R) 5,300,000 5,048,250 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default) (NON)(R) 3,600,000 3,393,000 Retail (2.0%) Iconix Brand Group, Inc. cv. sr. sub. notes 1 7/8s, 2012 3,200,000 2,868,000 Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 4,400,000 3,894,000 Pantry, Inc. (The) 144A cv. sr. sub. notes 3s, 2012 2,600,000 2,301,000 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 3,185,000 3,113,338 Semiconductor (0.7%) Linear Technology Corp. cv. sr. unsec. unsub. notes Ser. A, 3s, 2027 4,800,000 4,524,000 Services - staples (1.1%) Stewart Enterprises, Inc. cv. sr. unsec. notes 3 3/8s, 2016 8,100,000 6,652,125 Software (5.9%) Cadence Design Systems, Inc. cv. sr. unsec. notes 1 1/2s, 2013 500,000 412,500 Cadence Design Systems, Inc. 144A cv. sr. unsec. notes 1 1/2s, 2013 3,100,000 2,557,500 Macrovision Corp. cv. sr. unsec. notes 2 5/8s, 2011 3,770,000 4,354,350 Macrovision Corp. 144A cv. sr. unsec. notes 2 5/8s, 2011 3,000,000 3,465,000 Safeguard Scientifics, Inc. 144A cv. sr. unsec. notes 2 5/8s, 2024 8,600,000 8,256,000 Sybase, Inc. 144A cv. sr. unsec. unsub. notes 3 1/2s, 2029 6,935,000 7,836,550 Symantec Corp. cv. sr. unsec. notes 1s, 2013 4,400,000 4,724,500 SYNNEX Corp. 144A cv. sr. notes 4s, 2018 4,100,000 4,638,125 Technology (2.4%) Acquicor Technology, Inc. 144A cv. notes 8s, 2011 3,422,000 3,028,470 CACI International, Inc. cv. sr. unsec. sub. notes 2 1/8s, 2014 2,100,000 2,184,000 CACI International, Inc. 144A cv. sr. unsec. sub. notes 2 1/8s, 2014 3,720,000 3,868,800 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 785,000 773,225 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 5,300,000 5,220,500 Telecommunications (1.9%) Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2011 1,700,000 1,625,625 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 7,675,000 6,984,250 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 3,500,000 3,206,875 Telephone (1.0%) Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 7,210,000 6,056,400 Total convertible bonds and notes (cost $410,081,589) CONVERTIBLE PREFERRED SECURITIES (19.5%)(a) Shares Value Automotive (0.7%) Ford Motor Co. Capital Trust II $3.25 cum. cv. pfd. 102,000 $4,296,750 Banking (4.3%) Bank of America Corp. 10.00% cv. pfd. (NON) 90,000 1,359,000 Bank of America Corp. Ser. L, 7.25% cv. pfd. 13,100 11,855,500 Citigroup, Inc. $7.50 cv. pfd. 47,500 4,965,650 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 9,175 8,648,355 Building materials (0.8%) Stanley Works (The) 5.125% units cv. ARP 5,531,000 5,089,073 Chemicals (0.7%) Celanese Corp. $1.063 cum. cv. pfd. 112,400 4,125,080 Combined utilities (1.1%) El Paso Corp. 4.99% cv. pfd. 6,900 6,486,000 Electric utilities (1.0%) Great Plains Energy, Inc. $6.00 cv. pfd. 95,439 5,975,436 Financials (0.1%) Fannie Mae Ser. 04-1, 5.375% cv. pfd. 100 325,000 Food (1.8%) Bunge, Ltd. 5.125% cum. cv. pfd. 9,300 5,572,634 Dole Food Automatic Exchange 144A 7.00% cv. pfd. (NON) 510,505 5,375,618 Health-care services (0.2%) Omnicare Capital Trust II Ser. B, $2.00 cv. pfd. 32,222 1,220,408 Insurance (2.0%) Assured Guaranty, Ltd. $4.25 cv. pfd. (Bermuda) 51,500 4,824,520 XL Capital, Ltd. $2.687 cv. pfd. 290,400 7,530,072 Investment banking/Brokerage (%) Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 13,400 37,386 Media (1.1%) Interpublic Group of Companies, Inc. (The) Ser. B, 5.25% cv. pfd. 9,600 6,840,000 Metals (2.7%) Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 101,000 9,935,875 Vale Capital, Ltd. Ser. RIO, $2.75 cv. pfd. (Brazil) 136,760 6,821,589 Oil and gas (0.7%) Whiting Petroleum Corp. $6.25 cum. cv. pfd 26,600 4,483,763 Power producers (0.1%) AES Trust III $3.375 cv. pfd. 19,600 897,925 Telecommunications (1.4%) Crown Castle International Corp. $3.125 cum. cv. pfd. 150,000 8,540,625 Tobacco (0.8%) Universal Corp. 6.75% cv. pfd. 4,788 5,242,860 Total convertible preferred securities (cost $134,299,364) COMMON STOCKS (7.5%)(a) Shares Value Banking (0.5%) Bank of America Corp. 55,000 $834,900 Wells Fargo & Co. 78,700 2,237,441 Cable television (1.7%) Comcast Corp. Class A 387,500 6,134,125 DIRECTV Class A (NON) (S) 146,500 4,446,275 Energy (other) (%) Brazil Ethanol, Inc. 144A (Unit) (NON) 312,500 3,125 Insurance (0.8%) Aflac, Inc. 94,800 4,591,164 Investment banking/Brokerage (0.3%) Goldman Sachs Group, Inc. (The) 13,900 2,067,208 Medical technology (1.2%) Medtronic, Inc. 173,100 7,424,259 Oil and gas (1.0%) Newfield Exploration Co. (NON) 124,200 6,078,348 Software (0.5%) Oracle Corp. 129,300 2,981,658 Telecommunications (1.0%) NII Holdings, Inc. (NON) 188,100 6,158,394 Telephone (0.5%) Qwest Communications International, Inc. 722,100 3,040,041 Total common stocks (cost $46,678,202) CORPORATE BONDS AND NOTES (0.6%)(a) Principal amount Value Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 $2,900,000 $3,407,500 Total corporate bonds and notes (cost $3,162,983) SHORT-TERM INVESTMENTS (0.9%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 2,271,434 $2,271,434 Short-term investments held as collateral for loaned securities with yields ranging from 0.09% to 0.27% and due dates ranging from February 1, 2010 to March 23, 2010 (d) $3,552,335 3,552,000 Total short-term investments (cost $5,823,434) TOTAL INVESTMENTS Total investments (cost $600,045,572) (b) Key to holding's abbreviations ARP Adjustable Rate Preferred Stock FRN Floating Rate Notes NOTES (a) Percentages indicated are based on net assets of $616,786,720. (b) The aggregate identified cost on a tax basis is $601,348,117, resulting in gross unrealized appreciation and depreciation of $61,600,860 and $47,593,207, respectively, or net unrealized appreciation of $14,007,653. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At January 31, 2010, the value of securities loaned amounted to $3,368,850. The fund received cash collateral of $3,552,000 which is pooled with collateral of other Putnam funds into 37 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $5,415 for the period ended January 31, 2010. During the period ended January 31, 2010, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $61,355,508 and $68,403,479, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at January 31, 2010. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on ARP and FRN are the current interest rates at January 31, 2010. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of January 31, 2010: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Communication services $19,778,835 $ $ Energy 6,078,348 3,125 Financials 9,730,713 Health care 7,424,259 Technology 2,981,658 Total common stocks Convertible bonds and notes 439,678,779 Convertible preferred securities 1,359,000 119,090,119 Corporate bonds and notes 3,407,500 Short-term investments 2,271,434 3,552,000 Totals by level $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Convertible Income-Growth Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2010
